 In the MatterofWESTERN MASSACHUSETTS ELECTRICCOMPANYandINTERNATIONALBROTHERHOODOFELECTRICALWORKERS, LOCALUNION#761 (AFL)Case No. R-18-23.-Decided June 6, 1940Electric Utility Industry-Investigation of Representatives:controversy con-cerning representation of employees:employer's refusal to recognize petitioningunion as exclusive bargainingagent-Unit Appropriate for Collective Bargain-ing:line and meter departments including linemen, groundmen,truckdrivers,cable splicers and helpers,lamp trimmers,meter readers,meter installers,meter testers,operators and helpers and excluding executives,supervisoryemployees,line foremen,meter department foremen, meter district employees,radio interference employees,garage employees,line department clerks, andmeter departmentclerks-ElectionOrderedMr. Edward Schneider,for the Board.Peabody, Brown, Rowley & Storey,byMr. David R. PokrossandMr. John C. Storey,of Boston, Mass., for the Company.Mr. Walter J. Kenefick,of Boston, Mass., for the Union.Mr. Willard Young Morris,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn October 9, 1939, International Brotherhood of ElectricalWorkers, Local Union #761, herein called the Union, filed with theRegionalDirector for the First Region (Boston, Massachusetts)a petition and on October 13, 1939, December 14, 1939, and April 11,1940, amended petitions alleging that a question affecting commercehad arisen concerning the representation of employees of WesternMassachusetts Electric Company, Greenfield, Massachusetts, hereincalled the Company, and requesting an investigation and certificationof representatives pursuant to Section 9 (c) of the National LaborRelations Act, 49 Stat. 449, herein called the Act.On April 15,1940, . the National Labor Relations Board, herein called the Board,acting pursuant to Section 9 (c) of the Act and Article III, Sec-24-N. L.R. B., No. 40.433 434DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion 3, of National Labor Relations Board Rules and Regulations-Series 2, as amended, ordered an investigation and authorized theRegional Director to conduct it and to provide for an appropriatehearing upon due notice.On April 17, 1940, the Regional Director issued a notice of hearing,copies of which were served upon the Company and the Union.Pursuant to notice a hearing was held at Greenfield, Massachusetts,on May 2 and 3, 1940, before C. W. Whittemore, the Trial ExaminerThe Company was represented bycounsel and the Union by its representative.All participated in thehearing.Full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issueswas afforded all parties.During the course of the hearing the TrialExaminer made several rulings on motions and on objections to theadmission of evidence.The Board has reviewed these rulings andfinds that no prejudicial errors were committed.The rulings arehereby affirmed.At the close of the hearing the Board's attorney,on behalf of the Union, made a motion further to amend the petition.The Trial Examiner did not rule on this motion. It is herebygranted.'Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYWesternMassachusettsElectricCompany is a Massachusettscorporation with its general offices at Greenfield, Massachusetts. Itis engaged in the purchase, exchange, manufacture, sale, and distri-bution of electric light and electric power in that part of Massa-chusetts which includes the towns. listed in the margin.2The Com-pany generates electrical energy at its hydro-electric station locatedon the Deerfield River at Gardners Falls, Massachusetts, and to alimited extent, at an automatic station which is located on the GreenRiver at Greenfield, Massachusetts.All other power which theCompany distributes is purchased from the Turners Falls Power &Electric Company, herein called the Turners Falls Company, a co-'On May 10, 1940,all the parties entered into a stipulation which provided, amongother things, that a Fourth Amended Petition, dated May 9, 1940, mightbe filed withthe Board, marked for identification,and considered as having been offered in evidenceas Part of the motion to amend whichwas made at the hearing.On May 15,1940, theBoard issued an order, approving said stipulationand orderingthat said FourthAmendedPetition be marked for identificationand considered as having been offered in evidence..2 Greenfield, Northfield,Bernardston, Shelburne,Deerfield,Colrain, Chesterfield,Pelham,Southampton,Sunderland,Buckland,Conway, Ashfield,Gill,Cummington,Easthampton,Hadley, Amherst, Westhampton,Worthington,Leyden, Turners Falls, Millers Fall, Mon-tague,Hatfield, LakePleasant,Leverett,Plainfield,Whately, Erving. WESTERN MASSACHUSETTS ELECTRIC COMPANY435subsidiary, all the stock of which, like that of the Company, is ownedby Western Massachusetts Companies, herein called the Parent Com-pany, a Massachusetts voluntary association organized under adeclaration of trust.3During 1939 the Company sold 38,030,824kilowatt hours of electricity, the revenue from which amounted to$1,460,667.Purchases of electric energy in interstate commerceDuring 1939 the Company purchased 27,296,867 kilowatt-hours ofelectricity from the Turners Falls Company. The latter company ob-tains electrical energy from its own generating plants located inMassachusetts, from Connecticut Valley Power Exchange, hereincalled the Exchange, and from New England Power Company.4 TheExchange is composed of the Turners Falls Company, ConnecticutPower Company, and New England Power Company. These threecompanies have an arrangement whereby they exchange surpluspower so that the lowest available increment cost sources will be usedin supplying the combined load.During 1939 the Turners Falls Com-pany purchased 119,504;854 kilowatt-hours of electricity from- the.Exchange, which is slightly less than one-third the total amount soldby the Turners Falls Company.The Connecticut Power Company'sconnection with the Exchange comes from one of its substations inConnecticut.The New England Power Company has sources ofenergy in Massachusetts, Maine, and Vermont.The record does notshow the relative amounts emanating from the three sources.Purchases of materials in interstate commerceThe Company, in the course of its operations during 1938,. pur-chased materials, supplies, and equipment valued at approximately$174,800 and consisting principally of wire, transformers, trucks,cars, poles, meters, gasoline, and station and line supplies.The Com-pany estimates that approximately 40 per cent of such purchases weremade from sellers located outside the State of Massachusetts.58 The Parent Company also owns approximately all the outstanding stock of UnitedElectric Light Company, Pittsfield Electric Company, utilities which generate, purchase,and distribute electricity, the Quinnehtuk Company, a land-holding concern, and WesternMassachusetts Agency,Inc., a non-profit organization which services the other subsidiariesof the Parent Company with engineers and other technicians.4During an average year the Turners Falls Company purchases approximately 24,152,000kilowatt hours of electricity from New England Power Company. This transaction appearsto be independent of. the Exchange.5The Company.stipulated that according to its own estimate the purchases of rawmaterials,supplies,and equipment during 1939 were similar in amount,nature, andplace of origin to those of the preceding year. 436DECISIONS OF NATIONALLABOR RELATIONS BOARDTypes of consumers dependenton electricalenergy suppliedby the CompanyThe different classifications of the Company's customers and therespectiveamounts ofelectricity sold to them during 1939 are shownin the margin.61.Manufacturers.Of the totalsales ofelectricitytomanufac-turers,which during 1939 amounted to 12,167,683 kilowatt-hours,8,579,805 kilowatt-hours of electricity were sold to 17 of the Company's25 largest customers, bringing to the Company a revenue of $275,6817These concerns are engaged in the manufacture, sale, and distribu-tion of various products.The identity and location of the manu-facturers and the nature of the products and percentage thereofshipped outside the State of Massachusetts are shown by thefollowing break-down :CustomerLocationProductPercentageshippedoutsideofMass.Greenfield Tap & Die Corporation----Greenfield,Mass --------Tools & Gauges___________98Millers Falls Tool Company-_________Montague, Mass --------Tools______________________98AUnited Elastic Company-------------Easthampton, Mass_____ElasticWebbing -------- __97Kendall Manufacturing Company----Colrain,Mass-----------Cotton Cloth_____________95Millers Falls Paper Company --------Erving, Mass -----------Writing Paper ------------80Massachusetts Broken Stone Co ------Deerfield,Mass ---------Crushed Stone ------------17%J. S. Lane & Son----------------------Amherst, Mass ---------Crushed Stone ------------NoneMontague Rod & Reel Company--_-_Montague,Mass --------Fishing Equipment-----__931Rogers, Lunt & Bowlen--------------Greenfield, Mass --------Silverware (Sterling)----_-98Y2Threadwell Tool Company -----------Greenfield,Mass --------Tools _____-____-_90Montague Machine Company--------Montague,Mass --------Machinery----------------90T. Morey&Son----------------------Greenfield,Mass --------Printing__________________1100Rugg Manufacturing Company -------Greenfield,Mass --------Wood Novelties -----------70Snows Ice Cream Company----------Greenfield,Mass --------Ice Cream-----------------8Advertising Corporation of America--Easthampton,Mass-----Advertising Novelties----_95H. P. Hood &.,Son--------------------Shelburne,Mass --------Dairy Products-----------(')Amherst Creamery Company ---------Amherst, Mass ---------Dairy Products -----------17Porter McLeod Tool Company_______Hatfield, Mass ----------Tools ---------------------95Information not forthcoming but it is estimated 100% is shipped outside of Massachusetts.7According to Company,information immediately unobtainable.See the following table:Class of serviceDomestic sales-----------------------------------------------Commercialsales --------------------------------------------Commercial power sales______________________________________Street lighting sales-------------------------------------------Other utilities-------------------------------------------------No. of cus-tomers asper billsrendered16, 0212,412590255Kilowatthrs.14,637,7355,739,68412,167. 6831,456,4204,029,302Revenue$738,278297, 756305,31591,80927, 5074The Company designates such sales as "commercial power sales," indicating a rateavailable for stores,factories,or other places where electrical energy is used throughmotors for power purposes.Service is generally supplied-at 3 phase,60 cycles,220 volts.Incidental lighting up to 10 per cent of the total consumption is also furnished underthis rate, provided the customer equips himself with transforming and regulatingequipment. WESTERNMASSACHUSETTS ELECTRICCOMPANY4372.Railroad.During 1939 the Company sold 618,493 kilowatt-hours of electricity to the Boston & Maine Railroad at a cost of$13,577.Although the power sold by the Company to the railroadis delivered within Massachusetts, the section serviced is an integralpart of the so-called Fitchburg Division which is engaged in trans-porting passengers and freight in interstate commerce and has linesrunning from points in Massachusetts to points in New York, NewHampshire, and Vermont.This power is used for the operation ofswitches, automatic signals, and station lighting.It is conceded thata complete interruption of power, if sustained, would disrupt theservice of the railroad .83.Radio Station.The Company provides power to Radio StationWHAI in Greenfield, Massachusetts, for both illumination and broad-casting purposes.This radio station receives and broadcasts dailyprograms originating outside Massachusetts in the New EnglandBroadcasting Company and Mutual Broadcasting System, Incor-porated.Although StationWHAI has a relatively* low signalstrength, during the daytime it broadcasts successfully to parts ofNew Hampshire and Vermont. Interruption of the Company'spower service would cause a complete cessation of broadcasting fromthis radio station.4.Newspaper.The Greenfield Recorder-Gazette, a newspaperpublished in Greenfield, Massachusetts, relies on the Company forboth illumination and power.This newspaper prints syndicatednews and columns of national and international origin. It also runsadvertisements for nationally known products, an estimated 75 percent of which accounts are received from outside the State of Massa-chusetts.The edition of September 29, 1939, termed at the hearinga "sample edition," had a distribution of 7,675 copies, 316 of whichwere sent outside Massachusetts. ' Interruption of the Company'spower service would make impossible publication of said newspaperunless arrangements wholly different from those now relied on couldbe effected.5.Telegraph companies.The Company furnishes illuminationand power to Western Union Telegraph Company and Postal Tele-graph Company at Greenfield, Massachusetts.The power purchasedby the Western Union and Postal Telegraph offices is used to operateautomatic telegraph machines86.Telephone company.The Company furnishes light and powertoNew England Telephone and Telegraph Company at Amherst,8 The Boston&Maine Railroad is equipped with storage batteries upon which it couldrely for several hours in case of failure of the Company to supply power.It is also in aposition to take power from other sources.9 The Western Union office has available Morse code operators who could,in the eventof failure of the Company'spower, transmit messages.The Postal Telegraph office,however, has no Morse operators immediately available.283025-42-vol. 24-29 438DECISIONS OF NATIONALLABOR RELATIONS BOARDEasthampton, Greenfield,Hatfield,MillersFalls,Turners.Falls,Bernardston, Cummington, Northfield, and South Deerfield,Massa-chusetts. -The power Js used at most, of the above-named places tocharge batteries which, in turn, furnish the current required fortransmission of telephonicmessages.The Company's power is alsoused at all the above-named places for operating the ringing machines.Messagesare received from and sent to all parts of the UnitedStates and foreign countries by subscribers to the New EnglandTelephone and Telegraph Company in the aforesaid towns in Massa-chusetts."'7.Post Office.The Company furnishes electric power to theUnited States Post Office for light and power to operate automaticstamp-cancelling and adding machines.Conclusions concerning the Company's relation to commerceIt is clear .from the findings above (1) that the Company receivesfrom outside Massachusetts a large quantity of the materials, sup-plies, and equipment used by it in its operations, (2) that the..Companypurchases electrical energy which originates outside Massachusetts,'(3) that a large area in Massachusetts is primarily dependent uponthe Company for the generation, transmission, and distribution ofelectrical energy and that within such area instrumentalities of inter-state commerce, including a railroad, telegraph and telephone com-panies, a radio broadcasting station, and a post office, as well asmanufacturers who sell products in interstate commerce, use and aredependent upon electrical energy supplied by the Company.Acessation or interruption of the Company's business, such as wouldtend to accompany labor disputes between the Company and its em-ployees (a) would affect the flow of electrical energy .and a largequantity of other commodities received by the Company in interstatecommerce; and (b) would burden and obstruct not only the opera-tions of various instrumentalities of interstate transportation andcommunication but also the operation of the businesses served by theCompany with power which manufacture and ship commodities ininterstate commerce 11ioThe evidence shows that the New England Telephone and Telegraph Company isequipped with emergency equipment and generators whereby it could operate indefinitelywithout receiving outside electrical power.I The evidence shows that some of the concerns supplied with power by the Companyhave emergency,equipment or could find substitute sources of power. In regard to thiscircumstance,seeMatter of Southern California Gas CompanyandUtilityWorkersOrganizing Committee, Local No.132, 10 N. L. R. B. 1123,where we said :The Company's chief contention that a labor difficulty which completely tied upthe operations of the Company would not necessarily result in a complete cessationof the operations of its consumers may be granted without thereby concedingthat the Board lacksjurisdiction.For it is not necessary for a labor dispute toresult in a complete paralysis or cessation of activities in order to affect, burden;i WESTERN MASSACHUSETTS ELECTRIC. COMPANY439II.THEORGANIZATION INVOLVEDInternationalBrotherhood of ElectricalWorkers, Local Union#761, is a labor organization affiliated with the American Federationof Labor. It admits to membership employees of the Company inits line and meter departments.III. THEQUESTION CONCERNING REPRESENTATIONDuring the summer of 1939 the Union requested the Company forrecognition as exclusive bargaining representative of the Company'semployees in its line, meter, and cable departments and for a signedagreement.Both requests were refused.At the'hearing the Com-pany's position was stated to be that it would bargain with the Unionif it were certified by a properly authorized body.We find that a question has arisen concerning representation ofemployees of the Company.IV. THE EFFECTOF THE QUESTION CONCERNING REPRESENTATIONUPON COMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has aclose, intimate, and substantialrelationship to trade, traffic, and commerce among the several States,and tends to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE APPROPRIATE UNITThe Union alleges that an appropriate bargaining unit consists ofthe Company's employees in its line and meter departments at Green-field,Amherst, Easthampton, South Deerfield, and Gardners Falls,Massachusetts, including linemen, groundmen, truck drivers, cablesplicers and helpers, lamp trimmers, meter readers, meter installers,meter testers, operators, and helpers, but excluding executives, super-visory employees, trouble and meter district employees, radio inter-ference workers, stockroom employees, garage employees, line depart-ment clerks, meter department clerks, and other clerical employees.obstruct,or impede the free flow of.interstate commerce.The dislocation of theactivities of an industrial area falling short of acompleteparalysis cannot beregarded as trivial,or as an effect on commerce so slight as not to be within thepower of Congress to prevent.Cf.N. L. R.B. v..Bradford Dyeing AssociationU.S.A.), decided May 20, 1940, ((310U. S. 318), rev'g 106 F. (2d) 119 (C. C. A. 1)and enf'gMatter of Bradford Dyeing Asso-ciation(U. S. A.)andTextileWorkers' Organizing Committee of, the'C. 1.0., 4 N. L. R. B.604. 440DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Company is in agreement with the Union as to all employeeswhom the Union seeks to have included in the appropriate bargain-ing unit but opposes the exclusion of certain classes of employeesurged by the Union.We see no reason for not including within theappropriate bargaining unit the employees concerning whom theparties are in agreement.The classes of employees concerning whom the parties are not inagreement may be discussed conveniently under three general group-ings, namely, supervisory, clerical, and miscellaneous.A. Supervisory employeesLine foremen.The Union asks that all line foremen be excludedon the ground that they are supervisory employees 12 The recordshows that these foremen are charged with direct supervision oftheir line crews; and that while they do not have the power to hireor discharge the men working under them, they are expected to re=port to higher officials on the work and behavior of their crews.Theyhave the power to order their men to leave the job and report to theCompany's "headquarters."We find that line foremen partake moreof the character of supervisory employees than working foremen andshould be excluded from the unit.Meter department foremen.The Union seeks the exclusion ofmeter department foremen also on the ground that they are super-visory employees.Like the line foremen, they supervise the workof the men under them and, while they do not have the power tohire or discharge, they can recommend hiring and discharge.Wefind that they should be excluded from the unit.Clarence Bradley and Dean Bray.Bradley and Bray are oper-ators working at the Company's stations in Gardners Falls and Am-herst, respectively.The Union asks that they be excluded from theappropriate unit on the ground that they are supervisory employees.Of the 27 operators employed by the Company, Bradley and Brayare the only ones paid on a salary basis.An exhibit introduced inevidence shows that for the week ending April 27, 1940, each of thesetwo men received $7 more than any other operator working at theirrespective stations.Charles Mosher, the Company's general super-intendent, testified that Bradley and Bray convey working instruc-tions to the other operators, are expected to report on the work andbehavior of the other operators, and occasionally hire extra- help to"The Union in Its Third Amended Petition urged that"working foremen" be includedin theunitAt.the hearing the Union claimed that only 2 of the line foremen wereworking foremen.and urged the exclusion of all other line foremen.The evidence showsthatall line foremen do comparable work.When this appeared, theUnionrequestedthat all line foremen be excluded from the unit.. WESTERN MASSACHUSETTS ELECTRICCOMPANY-441clean the racks which screen. the intake of water.We find thatBradley and Bray are supervisory employees and should be excludedfrom the unit.B. Clerical employeesClerks.There are two classes of clerks, line department clerksand meter department clerks.The Union requests that both classesbe excluded from the unit.These clerks do the clerical work fortheir respective department.We find that these clerks should beexcluded from the unit.Stockroom employees.The Union asks that stockroom employeesbe excluded from the unit because their work is not mechanical like,that of the classes of employees which the Union admits to member-ship, but is, on the contrary, clerical in nature.These employeesreceive stock, check it out, and keep detailed records of the stocksupplies which they handle.Their work is normally indoors.Wefind that stockroom employees should be excluded from the unit.C.MiscellaneousemployeesTrouble and meter district employees.The Company employs 5persons known as trouble and meter district employees, each ofwhom is assigned to an "isolated" district.Their function is toreceive complaints respecting the Company's service, make whatminor repairs a single man is capable of effecting, replace streetlights, read meters, receive money, and do some line work in unusualcircumstances.The Union objects to their inclusion within the ap-propriate unit on the ground that they are "Company representa-tives" in their respective districts.With .one exception all these em-ployees were formerly first-class linemen.The Company's pay rollfor the week ending April 27, 1940, discloses that these employeesreceive from $10 to $15 more per week than the meter readers,testers, or installers.We find that they should be excluded fromthe unit.Radio interference employee.The Company employs one man toinvestigate complaints of radio interference from the Company'ssystem and equipment.Having special instruments for his work,he investigates and traces to their sources cases of radio interference.He seldom corrects the interference himself, his principal functionbeing to locate the source and to report it to the Company, whichsends out the necessary mechanics to do the work involved. TheUnion asks the exclusion of this radio interference employee, statingthat his work is more that of an engineer than that of workers whomthe Union admits to membership.The record does not show whetheror not or to what extent this employee has had specialized training.We find that he should be excluded from the unit. 442DECISIONS OF NATIONAL LABOR RELATIONS BOARDGarage employees.The Company employs 9 garage employees.The Union does not admit them to membership and takes the posi-tion that their work is of a different nature from that engaged inby employees eligible to the Union. ' They are all employed in theCompany's garage at Greenfield, Massachusetts.Their work consistsof servicing and making minor repairs on the Company's cars andtrucks.We find that the garage employees should be excluded fromthe unit.13We find that the Company's employees in its line and meter depart-ments at Greenfield, Amherst, Easthampton, South Deerfield, andGardners Falls, Massachusetts, including linemen, groundmen, truckdrivers, cable splicers. and helpers, lamp trimmers, meter readers,meter installers, meter testers, operators, and helpers, but excludingexecutives, supervisory employees, line foremen, meter departmentforemen, trouble and meter district employees, radio interference em-ployees, stockroom employees, garage employees, line departmentclerks, and meter department clerks, constitute a unit appropriatefor the purposes of collective bargaining, and that said unit willafford to such employees the full benefit of their right to self -organi-zation and to collective bargaining, and otherwise effectuate thepolicies of the Act.VI.DETERMINATION OF REPRESENTATIVESWe find that an election by secret ballot will best resolve thequestion concerning representation.We shall direct that the employees in the appropriate unit duringthe pay-roll period immediately preceding the date of the Directionof Election herein, including employees who did not work duringsuch pay-roll period because they were ill or on vacation and em-ployees who were then or have since been temporarily laid off andexcluding those who have since quit or been discharged for cause,shall be eligible to vote in the election.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the rep-resentation of employees ofWestern Massachusetts Electric Com-pany, Greenfield, Massachusetts, within the meaning of Section 9 (c)and Section 2 (6) and (7) of the National Labor Relations Act.3 The evidence shows that Lawrence E. Tillson spends more of his time as a linemanthan, as a garage employee.When this appeared the Union withdrew its objection tothe 'inclusion of Tillson in the unit.We find that Tillson is in the unit by virtue of hisduties asa lineman. WESTERN MASSACHUSETTS ELECTRICCOMPANY4432.All the Company's employees in its line and meter departmentsat Greenfield, Amherst, Easthampton, South Deerfield, and GardnersFalls,Massachusetts, including linemen, groundmen, truck drivers,cable splicers and helpers, lamp trimmers, meter readers, meter in-stallers,meter testers, operators, and helpers, but excluding execu-tives, supervisory employees, line foremen, meter department foremen,trouble and meter district employees, radio interference employees,stockroom employees, garage employees, line department clerks, andmeterdepartment clerks, constitute a unit appropriate for the pur-poses of collective bargaining within the meaning of Section 9 (b)of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of'the National Labor Re-lations Act, 49 Stat. 449, and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 2,as amended, it is herebyDIRECTEDthat, as part of the investigation ordered by the Boardto ascertain representatives for the purpose of collective bargainingwithWestern Massachusetts Electric Company, Greenfield, Massa-chusetts, an election by secret ballot shall be conducted as soon aspossible but not later than thirty (30) days from the date of thisDirection under the direction and supervision of the Regional Di-rector for the First Region, acting in this matter as agent for theNational Labor Relations Board, and subject to Article III, Section9,of said Rules and Regulations, among all the Company's em-ployees in its line and meter departments at Greenfield, Amherst,Easthampton, South Deerfield, and Gardners Falls, Massachusetts,including linemen, groundmen, truck drivers, cable splicers and help-ers, lamp trimmers, meter readers, meter installers, meter testers, andoperators and helpers who were employed by the Company duringthe. pay-roll period next preceding the date of this Direction ofElection and all such employees who did not work during such pay-roll period because they were ill or on vacation and employees whowere then or have since been temporarily laid off but excludingexecutives, supervisory employees, line foremen, meter departmentforemen, trouble and meter district employees, radio interferenceemployees, stockroom employees, garage employees, line departmentclerks,meter department clerks, and all those who have since quitor been dischargedfor cause, to determine whether or not they desireto be represented for the purposes of collective bargaining by Inter-nationalBrotherhood of ElectricalWorkers, Local Union #761(AFL)